Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 7/26/2022 has been entered.  Claims 1, 3-8, 10-12, 14, 15, 17, 31, and 46 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 8-10, filed 7/26/2022, with respect to the rejections of claims 1-8, 10-12, 14-17, 31-32, and 45-46 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Nidha Malla on 8/29/2022.
Please cancel claims 2, 16, 32, and 45.
Please amend claims 1, 3, 4, 15, 17, and 31 as follows:
1.  At least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform: generating a first 3-dimensional (3D) model of an object, 
wherein the first 3D model of the object comprises information indicative of locations of edges along which faces of the object meet;
identifying one or more characteristics of the object using the first 3D model of the object, wherein identifying the one or more characteristics of the object comprises identifying at least one face of the object using the first 3D model;
identifying a set of imaging positions from which to capture at least one image of the object based on the one or more characteristics of the object identified using the first 3D model of the object, wherein identifying the set of imaging positions comprises: 
identifying a first imaging position where at least a first face of the object and a second face of the object meet;
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions; and
generating a second 3D model of the object based on the set of images.  

3.  The at least one non-transitory computer-readable storage medium of claim [[2]]1, wherein identifying the [[at least one imaging position]]set of imaging positions further comprises: 
identifying a [[first]] second imaging position as a position having a viewing direction that is normal to [[a]] the first face of the object; and
identifying a [[second]] third imaging position as a position having a viewing direction that is normal to [[a]] the second face of the object.  

4.  The at least one non-transitory computer-readable storage medium of claim 3, wherein identifying the [[at least one imaging position]] set of imaging positions further comprises: 
identifying a [[third]] fourth imaging position as a position having a field of view that includes at least a portion of the first face of the object and at least a portion of the second face of the object.  

15.  A system for scanning an object, comprising: at least one hardware processor; and
at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform:
generating a first 3-dimensional (3D) model of the object,
wherein the first 3D model of the object comprises information indicative of locations of edges along which faces of the object meet;
identifying one or more characteristics of the object using the first 3D model of the object, wherein identifying the one or more characteristics of the object comprises identifying at least one face of the object using the first 3D model;
identifying a set of imaging positions from which to capture at least one image of the object based on the one or more characteristics of the object identified using the first 3D model of the object, wherein identifying the set of imaging positions comprises: 
identifying a first imaging position where at least a first face of the object and a second face of the object meet;
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions; and
generating a second 3D model of the object based on the set of images.  

17.  The system of claim [[16]]15, wherein identifying the [[at least one imaging position]]set of imaging positions further comprises: 
identifying a [[first]] second imaging position as a position having a viewing direction that is normal to [[a]] the first face of the object; and
identifying a [[second]] third imaging position as a position having a viewing direction that is normal to [[a]] the second face of the object. 

31.  A method of scanning an object, the method comprising: 
generating a first 3-dimensional (3D) model of the object,
wherein the first 3D model of the object comprises information indicative of locations of edges along which faces of the object meet;
identifying one or more characteristics of the object using the first 3D model of the object, wherein identifying the one or more characteristics of the object comprises identifying at least one face of the object using the first 3D model;
identifying a set of imaging positions from which to capture at least one image of the object based on the one or more characteristics of the object identified using the first 3D model of the object, wherein identifying the set of imaging positions comprises: 
identifying a first imaging position where at least a first face of the object and a second face of the object meet;
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions; and
generating a second 3D model of the object based on the set of images.  

Allowable Subject Matter
Claims 1, 3-8, 10-12, 14, 15, 17, 31, and 46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest
identifying one or more characteristics of the object using the first 3D model of the object, wherein identifying the one or more characteristics of the object comprises identifying at least one face of the object using the first 3D model;
identifying a set of imaging positions from which to capture at least one image of the object based on the one or more characteristics of the object identified using the first 3D model of the object, wherein identifying the set of imaging positions comprises: 
identifying a first imaging position where at least a first face of the object and a second face of the object meet;
obtaining a set of images of the object captured at, or approximately at, the set of imaging positions; and
generating a second 3D model of the object based on the set of images
in the context of claims 1, 15, and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619